Mr. Justice Shepard dissenting. Appellant testified further.: “ I charged Mrs. Blye, under date of June 12, for attendance in court and special, $100;” and, upon cross-examination, he was asked: “Did you ever render a bill to Mrs. Blye for anything except the $100 that you charged on the 12th of June?” His answer was: “ My partner rendered a bill in my absence in Europe. That was all paid; everything except the $100 for testimony on the 12th of June. I sent her a bill for $100, and that is all.” I was not able to discover anything from the context to make such testimony appear to mean anything more nor less than that the claim made by the appellant was for giving his testimony, and nothing else. The inference from the general finding of the trial court is, that such was the effect of the evidence upon his mind, and it being quite sufficient to uphold the general finding, there is no inconsistency in his holdings, and the judgment ought not to be reversed. The circumstance that, possibly, the judgment was for one dollar and ten cents more than appellant was entitled to, for attendance as a witness, can not be complained of by the one in whose favor the error was committed.